DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 05/25/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The 103 rejection of 03/01/2022 has been withdrawn. 

Allowable Subject Matter

Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding Claim 1, You teaches An image forming apparatus (Abstract, [0012], Fig. 1), comprising: an engine portion to perform an image forming job ([0014], Fig. 1 (140)); a motor to drive the engine portion (Fig. 1, (150)); a drive circuit (211) to provide power to the motor (Fig. 1 & 2 (200), [0012], [0024]), and including a sensor to detect a current amplitudes of the power provided to the motor (Fig. 3, [0014], [0024]). You further discloses determining a reason that the motor is abnormal [0078]. Although You doesn’t specifically disclose a processor to control the engine to provide drive commands sequentially to the motor and to determine whether the motor is abnormal based on the drive commands and a current amplitude detected by the sensor after the drive commands are provided to the motor, he does disclose a controller (160) and a motor control apparatus (200). The controller (160) controls the operation of the engine portion (140) to print the received print data, and transmits a control command for the step motor (150) that starts the engine portion (140) to the motor control apparatus (200). For example, the controller (160) may transmit the control command, such as a start/stop of rotation of the step motor (150), an acceleration/deceleration, or a speed command value, to the motor control apparatus (200) ([0087-0088], [0095-0101], [0121], Fig. 1, 2, 7-9). One of ordinary skill in the art would conclude a that the controller provides sequential drive commands to the motor that would further lead to conclusion of abnormality with respect to current. However, in a related field, Yoshi teaches the providing of drive commands sequentially and to determine whether the motor is abnormal based on the drive commands and a current amplitude detected by the sensor after the drive commands are provided to the motor (Pg. 14-18 (Abnormal detection processing procedure, processing in the target unit section, and image forming operation section; Fig. 1). 
	You, Yoshi, and all other references fail to specifically teach including a sensor on a power line between an output terminal of the drive circuit and an input terminal of the motor, detection of current amplitudes of the power provided to the motor based on an electric field on the power line and determining whether to stop providing drive commands to the motor based on information related to the current amplitudes received by the processor. It is for these reasons that Claim 1 and its dependencies are allowed. 

	Regarding Claim 12, You further teaches A method, comprising: providing, by a processor (controller (160)), drive commands sequentially to a motor to drive an engine portion of an image forming apparatus (Fig. 1, [0012, 0014, 0024]); detecting, by a drive circuit (200) including a sensor (310), current amplitudes of power supplied to the motor (Fig. 3, [0014], [0024]); and determining, by a processor, whether the motor is abnormal based on the drive commands and the current amplitudes detected, by the sensor after the drive commands are provided ([0087-0088], [0095-0097], [0121], Fig. 1, 2, 7-9).

You, Yoshi, and all other references fail to specifically teach including a sensor on a power line between an output terminal of the drive circuit and an input terminal of the motor, detection of current amplitudes of the power provided to the motor based on an electric field on the power line and determining whether to stop providing drive commands to the motor based on information related to the current amplitudes received by the processor. It is for these reasons that Claim 12 and its dependencies are allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863